Exhibit 8.1 Significant Subsidiaries The following is a list of our significant subsidiaries, including the name, country of incorporation or residence, the proportion of our ownership interest in each and, if different, the proportion of voting power held by us. Name of Subsidiary Country of Incorporation or Residence Percentage of Ownership Interest Nice Systems Australia PTY Ltd. Australia 100% NICE Systems Technologies Brasil LTDA Brazil 100% NICE Systems Canada Ltd. Canada 100% Nice Systems S.A.R.L. France 100% NICE Systems GmbH Germany 100% NICE APAC Ltd. Hong Kong 100% NICE Systems Kft Hungary 100% Nice Interactive Solutions India Private Ltd. India 100% Nice Technologies Ltd. Ireland 100% Actimize Ltd. Israel 100% e-Glue Software Technologies Ltd. Israel 100% Nice Japan Ltd. Japan 100% CyberTech B.V Netherlands 100% IEX Corporation BV Netherlands 100% Nice Systems (Singapore) Pte. Ltd. Singapore 100% Nice Switzerland AG Switzerland 100% Actimize UK Limited United Kingdom 100% CyberTech UK Limited United Kingdom 100% Fortent Limited United Kingdom 100% NICE Systems UK Ltd. United Kingdom 100% Actimize Inc. United States 100% Cybertech North Amercica LLC United States 100% e-Glue USA, Inc United States 100% Fortent Americas Inc United States 100% IEX Corporation United States 100% Nice Systems Inc. United States 100% Nice Systems Latin America, Inc. United States 100%
